Title: From John Adams to George Washington Adams, 10 May 1819
From: Adams, John
To: Adams, George Washington



My dear George
Quincy May 10th 1819

You have expressed a wish—as I am told—that I would write to you—but what shall I say—we are all pritty well—so are your Father and Mother—
I advise you to Study the Character of Cecrops, and the Country of Cecropia—and also the great festival of Eleusinia—and the Mystery’s of Eleusis—
Show not this letter to any body living—if you show it to any of your Classmates or Collegians—they will think me distracted—
I am my dear George your affectionate / Grand Father
John Adams